78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony M. AMATO;  A. Michael Scott, Sr., Plaintiffs-Appellants,v.CITY OF RICHMOND;  W.R. Shuman, Detective, Individually andas a police officer for the City of Richmond;  RobertHosick, Detective Sgt., Individually and as a police officerfor the City of Richmond;  Teresa P. Gooch, Captain,Individually and as a police officer for the City ofRichmond;  Laurel Miller, Major, Individually and as apolice officer for the City of Richmond;  Philip Mangano,Detective Sgt., Individually and as a police officer for theCity of Richmond, Marty M. Tapscott, Chief, Individually andas Police Chief for the City of Richmond, Defendants-Appellees,v.UNITED STATES of America, Party in Interest.
No. 95-1114.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 31, 1996.Decided March 5, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert E. Payne, District Judge.  (CA-94-193)
ARGUED:  Ronald J. Bacigal, Youth Advocacy Clinic, T.C. Williams School of Law, UNIVERSITY OF RICHMOND, Richmond, Virginia, for Appellants.   Scott Charles Oostdyk, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia, for Appellees.   ON BRIEF:  Michael J. Kelly, Richmond, Virginia, for Appellants.   Kenneth D. Crowder, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia;  William Joe Hoppe, Senior Assistant City Attorney, Richmond, Virginia;  Michael HuYoung, Richmond, Virginia;  Jane Chittom, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants, Anthony M. Amato and A. Michael Scott, Sr., appeal from the district court's grant of summary judgment in favor of the defendants on appellants' complaints alleging violations of 42 U.S.C. § 1983 and of various state laws.   We have reviewed the district court's opinion, the record, the briefs, and the contentions advanced by both parties at oral argument and find no reversible error.   Accordingly, we affirm the decision of the district court on the reasoning of that court.  Amato v. City of Richmond, 875 F. Supp. 1124 (E.D.Va.1994).

AFFIRMED